Exhibit 10.1

 







HOTEL


MANAGEMENT AGREEMENT


Between






TRS LEASING, INC.,


TRS SUBSIDIARY, LLC


SPPR TRS SUBSIDIARY, LLC


SPPR-BMI TRS SUBSIDIARY, LLC


and


________________________






Dated


[____________]





 
 

--------------------------------------------------------------------------------

 

HOTEL MANAGEMENT AGREEMENT
 
This HOTEL MANAGEMENT AGREEMENT is made and entered into effective as of
_____________, by and among TRS Leasing, Inc., a Virginia corporation (“TRS”),
TRS Subsidiary, LLC, a Delaware limited liability company (“TRS Sub”), SPPR TRS
Subsidiary, LLC (“SPPR TRS Sub”), SPPR-BMI TRS Subsidiary, LLC, a Delaware
limited liability company (“SPPRBMI”) (TRS Sub, SPPR TRS Sub and SPPRBMI,
together with TRS, collectively, “Lessee”) and _____________, a ________________
(“Operator”), with reference to the following facts:
 
A.           Lessee leases from the entities described on Exhibit A (each, an
“Owner” and collectively, the “Owners”) the hotel properties described on
Exhibit A (each, a “Hotel” and collectively, the “Hotels”) pursuant to one or
more Lease Agreements described on Exhibit A (each, a “Lease” and collectively,
the “Leases”);
 
B.           Lessee desires to engage Operator to operate and manage the Hotels
listed on Exhibit A beginning on the Commencement Date in accordance with the
terms of this Agreement;
 
C.           Operator desires to supply the services and to operate the Hotels
beginning on the Commencement Date in accordance with the terms of this
Agreement; and
 
D.           The parties desire that this Agreement, while it controls all of
the Hotels collectively, will represent an individual hotel management agreement
for each Hotel described on Exhibit A, as it may be amended from time to time.
 
NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations, agreements and obligations hereinafter set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Lessee and Operator covenant and agree as
follows:
 
ARTICLE 1                         
 


 
DEFINITIONS
 
Section 1.01. Definitions.»
 


 
(a) As used herein, the following terms shall have the indicated meanings:
 
“Adjusted Operating Expenses” shall mean Operating Expenses excluding Operator’s
Fee, insurance premiums (with the exception of the insurance described in
Section 12.02), discretionary employee bonuses (to the extent exclusion is
approved by Lessee) and Property real estate and personal property taxes.
 
“Affiliate” shall mean (a) any person that, directly or indirectly, controls or
is controlled by or is under common control with such person, (b) any person
that owns, beneficially, directly or indirectly, ten percent or more of the
outstanding capital stock, shares or equity interests of such person, or (c) any
officer, director, employee, partner or trustee of such person or any person
controlling, controlled by, or under common control with such person.
 
“Agreement” shall mean this Hotel Management Agreement and all amendments,
modifications, supplements, consolidations, extensions and revisions to this
Hotel Management Agreement approved by Lessee and Operator.
 
“Approved Budget” shall mean the Hotel Operating Budget prepared in accordance
with Section 6.01 of this Agreement and approved in writing by Lessee.
 
“CPI” shall mean the Consumer Price Index, all items for All Urban Consumers,
published by the Bureau of Labor Statistics of the United States Department of
Labor as reported in The Wall Street Journal.
 
“Capital Improvements” will mean all expenditures for replacements,
substitutions and additions to Hotels and Hotel FF&E which are required to be
capitalized in accordance with generally accepted accounting principles.
 
“Commencement Date” shall mean June 1, 2011.
 
“Competitive Set” for each Hotel means the hotels listed on Exhibit_A-1 attached
hereto, or such other hotels as may be reasonably agreed upon by Lessee and
Operator from time to time during the Term.  The Lessee and Operator shall
discuss at least once a year, and upon any major change to an existing hotel in
the Competitive Set, the composition of the Competitive Set. Any changes to a
Hotel’s Competitive Set must be mutually agreed upon by Lessee and Operator.
 
“Event(s) of Default” shall mean one or more of the events or occurrences listed
in Section 17.01 of this Agreement.
 
“Fiscal Year” shall mean each twelve (12) month calendar year ending December 31
during the Operating Term, except that the first Fiscal Year and the last Fiscal
Year of the Operating Term may not be full calendar years.
 
“Franchisors” shall mean the franchisors under the Franchise Agreements.
 
“Franchisor Agreements” shall mean the franchise license agreements held by
Lessee or Operator with respect to each Hotel as described in Exhibit B as it
may be amended from time to time.
 
“GAAP” shall mean generally accepted accounting principles and procedures in the
United States.
 
“Gross Hotel Income” shall mean all income and proceeds of sales received by
Operator for guest use, occupancy or enjoyment of the Hotel or for the sale of
any goods, services or other items sold on or provided from the Hotel to guests
in the ordinary course of the Hotel operation, but excluding the following: (i)
any excise, sales or use taxes or similar government charges collected directly
from patrons or guests, or as a part of the sales price of any goods, services
or displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than proceeds from
business interruption insurance received by Lessee which shall be allocated by
Lessee to any applicable periods); (iv) proceeds of sales of capital assets,
furniture and Hotel Operating Equipment; (v) consideration received at the Hotel
for hotel accommodations, goods and services to be provided at other hotels
although arranged by, for or on behalf of, Operator; (vi) proceeds of any
financing; (vii) working capital provided by Lessee; (viii) any funds provided
by Lessee to Operator whether for Operating Expenses or otherwise; (ix) interest
income and fees, rents and other revenues from telecommunications tower or
similar leases or other leases or sub-leases of any part of the Property and (x)
other income or proceeds resulting other than from guest use or occupancy of the
Hotel or the Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided in connection with guest
services at the Hotel in the ordinary course of business.  The parties intend
that Gross Hotel Income shall be computed in a manner consistent with “room
rentals and other hotel services” computation of revenues on the Parent’s
audited Consolidated Statements of Operations.
 
“Holder” shall mean the holder of any Mortgage and the indebtedness secured
thereby, and such holder’s successors and assigns.
 
“Hotel Capital Budget” shall mean the budget relating to capital expenditures at
a Hotel as described in Section 6.01.
 
“Hotel FF&E” shall mean the furniture, furnishings, wall coverings, fixtures and
hotel equipment for a Hotel and which includes equipment required for operation
of the kitchens, restaurants and laundry, office equipment, material handling
equipment, cleaning and engineering equipment and vehicles.
 
“Hotel Operating Account” shall mean the bank account opened and maintained in
Operator’s name, or in a name designated by Operator, with a banking institution
selected by Lessee, from which disbursements shall be made pursuant to the terms
of this Agreement.
 
“Hotel Operating Budget” shall mean the budget relating to the operation of a
Hotel as described in Section 6.01.
 
“Hotel Operating Equipment” shall mean linens, chinaware, glassware, silverware,
uniforms, utensils and other non-consumable items of similar nature.
 
“Hotel Operating Supplies” shall mean paper supplies, cleaning materials and
similar consumable items.
 
“Hotel Standards” shall mean the standards established by the respective
Franchisors of the Hotels from time to time.
 
“Hotels” shall mean the hotel properties described in Exhibit A hereto, as it
may be amended from time to time by mutual agreement of Lessee and Operator to
add hotel properties or to delete hotel properties as a result of termination of
this Agreement with respect to one or more hotel properties pursuant to the
termination provisions set forth in this Agreement.  “Hotel” shall mean any
hotel set forth on Exhibit A as it may be amended from time to time.
 
“Initial Term” shall have the meaning set forth in Section 2.01.
 
“Independent CPA” shall mean the firm of independent public accountants which is
selected by Lessee from time to time.
 
“Land” shall mean the real property described in Exhibit A to the Lease.
 
“Lease” shall have the meaning set forth in the recitals.
 
“Lessee” shall have the meaning set forth in the recitals.
 
“Lessee Revenue Account” shall mean the bank accounts opened and maintained in
Lessee’s name, or in a name designated by Lessee, with a banking institution
selected by Lessee, into which all income, receipts and proceeds included in the
definition of Gross Hotel Income (without exclusion of any of the items excluded
from the definition of such term) shall be deposited.
 
“Mortgage” shall mean any mortgage or deed of trust hereafter, from time to
time, encumbering all or any portion of a Property, together with all other
instruments evidencing or securing payment of the indebtedness secured by such
mortgage or deed of trust and all amendments, modifications, supplements,
extensions, and revisions of such mortgage, deed of trust and other instruments.
 
“NOI” shall mean Net Operating Income which shall be determined by deducting
Adjusted Operating Expenses from Gross Hotel Income.
 
“Operating Expenses” shall mean all costs and expenses of maintaining,
conducting and supervising the operation of the Property, to the extent set
forth in an Approved Budget and the provisions of Section 6.03, incurred
pursuant to this Agreement or as otherwise specifically provided herein which
are properly attributable to the period under consideration under Lessee’s
system of accounting, including without limitation:
 
(i)  
The cost of all food and beverages sold or consumed and of all Hotel Operating
Equipment and Hotel Operating Supplies;

 
(ii)  
Salaries and wages of on-site Hotel personnel, including costs of payroll taxes
and employee benefits and amounts payable under bonus plans approved by Lessee.
The salaries or wages of other employees or executives of Operator, or any
Affiliate of Operator shall in no event be Operating Expenses;

 
(iii)  
The cost of all other goods and services obtained by Operator in connection with
its operation of the Property including, without limitation, heat and utilities,
office supplies and all services performed by third parties, including leasing
expenses in connection with telephone and data processing equipment and such
other equipment as Lessee shall designate;

 
(iv)  
The cost of repairs to and maintenance of the Property to keep the Property in
good condition;

 
(v)  
Insurance premiums for all insurance maintained with respect to the Property,
including without limitation, property damage insurance, public liability
insurance, workers’ compensation insurance or insurance required by similar
employee benefits acts, employment liability practices insurance, and such
business interruption or other insurance as may be provided for protection
against claim, liabilities and losses arising from the use and operation of the
Hotel and losses incurred with respect to deductibles applicable to the
foregoing types of insurance;

 
(vi)  
All taxes, assessments and other charges (other than federal, state or local
income taxes and franchise taxes or the equivalent) payable by or assessed
against Operator or Lessee with respect to the operation of the Hotel, including
water and sewer charges;

 
(vii)  
Legal fees relating to Hotel operations (excluding legal fees with respect to
employee claims), and real estate tax abatement and appeal services excluding
legal fees with respect to employee claims;

 
(viii)  
The costs and expenses of technical consultants and specialized operational
experts for specialized services in connection with non-recurring work on
operational, functional, decorating, design or construction problems and
activities, including reasonable third party fees reasonably deemed necessary by
Lessee for the efficient operation of the Hotels;

 
(ix)  
All expenses for marketing and sales, including all expenses of advertising,
sales promotion and public relations activities at the Hotels, exclusive of
Operator’s marketing manager and similar administrative personnel (which
expenses shall be borne by Operator);

 
(x)  
Municipal, county and state license and permit fees;

 
(xi)  
All normal and recurring fees, assessments and charges due and payable under
Franchisor Agreements;

 
(xii)  
Credit card fees, travel agent commissions and other third party reservation
fees and charges;

 
(xiii)  
All parking charges and other expenses associated with revenues received by the
Hotels related to parking operations, including valet services;

 
(xiv)  
All expenses related to the revenues included in Gross Hotel Income, including
without limitation, expenses relating to telephone, vending, television, cable
television, pay television and similar services;

 
(xv)  
The costs of obtaining and keeping in force all licenses or permits (including
liquor licenses, if any) necessary for the operation of the Hotel and in
complying with governmental laws, rules, regulations, ordinances, orders and
requirements;

 
(xvi)  
All reasonable travel expenses of Operator’s supervisory personnel on the next
level above hotel manager (to the extent approved by Lessee) for visits to the
Hotels in the performance of their duties hereunder, but not including travel
between Operator’s main office and Operator’s regional offices; and

 
(xvii)  
Operator’s Fee, if any.

 
Operating Expenses shall not include (a) depreciation and amortization except as
otherwise provided in this Agreement; (b) debt service; (c) capital expenditures
per the Hotel Capital Budget; and (d) lease payments to Owner.
 
The parties intend that Operating Expenses shall be computed in a manner
consistent with “Hotel and property operations expenses” computation of expenses
on the Parent’s Audited Consolidated Statements of Operations.
 
“Operating Loss” shall mean for any period the amount by which Operating
Expenses exceed Gross Hotel Income.
 
“Operating Term” shall mean, with respect to any Hotel, the term of this
Agreement as set forth in Section 2.01.
 
“Operator” shall have the meaning set forth in the recitals.
 
“Operator’s Fee” shall mean a monthly fee equal to 3.50% of Gross Hotel Income
and 2.25% of NOI.
 
“Owners” shall mean the entities described on Exhibit A as it may be amended
from time to time as the owners of the Hotels. “Owner” shall mean any entity
described on Exhibit A as it may be amended from time to time.
 
“Parent” shall mean Supertel Hospitality, Inc.
 
“Property” shall mean the Land, the Hotel, all real and personal property now or
hereafter situated upon the Land and all appurtenant rights and easements
thereto.
 
“Renewal Term” shall have the meaning set forth in Section 2.01.
 
“RevPAR” shall mean Hotel occupancy percentage multiplied by average daily rate.
 
“RevPAR Benchmark” means the Hotel’s RevPAR Index for the trailing 12-months
ending on the Commencement Date.
 
“RevPAR Index” means the RevPAR Index included in the STR Report produced for
the Hotel by Smith Travel Research or, if Smith Travel Research no longer is in
existence, the successor of Smith Travel Research or such other industry
resource that is equally as reputable as Smith Travel Research will be
substituted, in order to obtain substantially the same result as would be
obtained if Smith Travel Research has not ceased to be in existence.
 
“SPAR Inspection” shall mean a property inspection as reasonably conducted by
Lessee using the Supertel Property Audit Report form attached as Exhibit A-2.
 
“Total Investment” shall mean Owner’s total investment in the Hotels as of
December 31, 2010, more particularly described in the Schedule attached hereto
as Exhibit C.  If any Hotels are sold during the term of this Agreement, the
Total Investment will be reduced by an amount equal to the total investment for
that particular Hotel or Hotels (as shown on Exhibit C).  If any Hotels are
added during the term of this Agreement, if there are any Capital Improvements
for the Hotels, the Total Investment will be increased by an amount equal to
Lessee’s total investment in said Hotel or Hotels and said Capital Improvements
for the Hotels, and Lessee will immediately advise Operator of said increase in
the Total Investment.  Appropriate adjustment shall be made in the Total
Investment if Hotels are added or subtracted or Capital Improvements are made,
during the Fiscal Year.  The Total Investment for the Hotels at December 31,
2010 was $__________ as reflected on Exhibit C attached hereto (which excludes
construction in progress).  Amounts initially included in Total Investment which
are subsequently reclassified to other balance sheet line items shall
nonetheless remain included in the determination of Total Investment for
purposes of this Agreement and for purposes of the amounts set forth on Exhibit
C.
 
“Unrelated Persons” shall have the meaning set forth in Section 21.09.
 
(b) Terms with initial capital letters which appear within the foregoing
definitions are defined in this Article I or as indicated in this
Agreement.  Dollars are denominated in U.S. Dollars.
 
ARTICLE 2                         
 


 
TERM OF AGREEMENT
 
Section 2.01. Term.»
 


 
The term of this Agreement shall commence on the Commencement Date and shall
terminate at midnight on _________ [3 years] (the “Initial Term”), subject to
earlier termination or extension as set forth herein.  This Agreement shall
automatically renew for additional terms of one (1) year each (each, a “Renewal
Term”) unless either party gives the other party written notice of termination
at least ninety (90) days prior to the end of the Initial Term or the
then-current Renewal Term.
 
ARTICLE 3                         
 


 
OPERATION OF THE HOTELS
 
Section 3.01. Representations by Operator; Engagement of Operator.»
 


 
Operator hereby represents that Operator (i) is experienced and capable and will
remain experienced and capable in the management and operation of hotels
throughout the United States of America, (ii) has reviewed and understands the
terms and provisions of the Lease and the Franchise Agreements and the Hotel
Standards, and (iii) will, on the effective date of this Agreement, meet the
requirements to be an “eligible independent contractor” under Section 856(d)(9)
of the Internal Revenue Code. In reliance on the foregoing representations,
Lessee hereby engages Operator to manage and operate the Hotels during the
Operating Term and Operator agrees to manage and operate the Hotels during the
Operating Term, in accordance with this Agreement. Operator will provide all
property management, financial accounting, reporting, marketing and other
operational services for each Hotel, including the services of regional managers
of operations as necessary for all Hotels and will use commercially reasonable
efforts to maximize the operating profitability thereof. Lessee and Operator
acknowledge that it is the intention of the parties that the Hotels be operated
in a profitable manner and in a manner for comparable hotels operated by a
national operator within the Hotel’s market segment, all in accordance with the
Hotel Standards. Operator shall diligently pursue all commercially reasonable
measures to enable the Hotels to adhere to the Approved Budget.
 
Section 3.02. Standards of Operation.»
 


 
Operator agrees to diligently and efficiently operate each Hotel and all of its
facilities and activities (i) at all times in accordance with the Hotel
Standards; (ii) consistent with the terms of the Lease and Lessee’s obligations
thereunder; (iii) in the same manner as is customary and usual in the
first-class operation of comparable hotels in its market; (iv) in compliance
with this Agreement, all easements, covenants and restrictions affecting the
Property (known or disclosed to Operator) and all applicable governmental laws,
rules, regulations, ordinances, orders and requirements; (v) in accordance with
the terms and conditions of any financing affecting the Property (known or
disclosed to Operator); and (vi) in accordance with the requirements of any
carrier having insurance on the Hotel or any part thereof. Operator shall also
obtain and keep in force any and all licenses or permits necessary for the
operation of the Hotel (provided that, at Lessee’s option, liquor licenses or
other licenses or permits shall be obtained and held in Lessee’s name). All such
licenses and permits shall belong to Lessee and/or the Hotel and upon expiration
or termination of this Agreement, Operator shall take any and all actions
reasonably requested by Lessee to transfer such licenses and permits to Lessee
or its designee. Operator also acknowledges and agrees that this Agreement is
subject and subordinate to the Lease and liens, security interest and Mortgages
in accordance with Article XX hereof; provided, however, Lessee shall use its
commercially reasonable efforts to obtain from the holder of any Mortgage a
nondisturbance agreement, in form reasonably acceptable to Operator providing
that this Agreement shall remain in full force and effect notwithstanding the
fact that the Mortgage has been foreclosed.
 
Section 3.03. Reservations Services and Revenue Management.»
 


 
Operator shall sell, represent and promote the Hotel through the respective
Franchisors’ sales and reservations systems and will encourage the use of the
Hotel by all recognized sources of hotel business.  Operator must employ, at its
own expense, at least one employee responsible for revenue management of the
Hotels, with certification by a governing body reasonably acceptable to Lessee.
 
Section 3.04. Marketing.»
 


 
(a) Operator shall maintain a sales staff dedicated to the Hotels to arrange,
contract for and carry out such marketing, advertising, national trade show
attendance, and promotion of the Hotel as Operator shall deem advisable and
consistent with the Approved Budget and in accordance with the Hotel
Standards.  Operator will make every effort to ensure that the Hotel shall
receive an equitable share of the benefit of the cooperative advertising and
promotion reasonably commensurate with its contribution to the costs
thereof.  The costs thereof shall be equitably allocated by Operator between the
Hotel and other participating hotels, subject to Lessee’s prior written
approval.  Upon Lessee’s request, Operator shall provide reasonable
documentation to support such allocations.  Operator shall provide Lessee with
detailed monthly reports of its marketing, advertising and promotional
activities.  Each property shall be visited at least once every twelve (12)
months by a member of Operator’s sales staff.  Lessee will provide appropriate
office space for Regional Sales Managers at at least two of the Hotels, without
charge to the Operator.
 
(b) Operator may, consistent with the Approved Budget, and otherwise, with the
consent of Lessee, cause the Hotel to participate in sales and promotional
campaigns and activities involving complimentary rooms, food and beverages,
consistent with customary practices in the travel industry.  Operator shall not
provide rooms or Hotel facilities at no cash charge or at a discounted cash rate
in trade for non-cash consideration or services without the consent of Lessee.
 
Section 3.05. Consultations Between Lessee and Operator.»
 


 
When requested by Lessee, Operator shall, from time to time, render advice and
assistance to Lessee and Owner in the negotiation and prosecution of all claims
for the reduction of real estate or other taxes or assessments affecting the
Hotel and for any award for taking by condemnation or eminent domain affecting
the Hotel.
 
Section 3.06. Transactions with Affiliates and Other Relationships.»
 


 
(a) Operator shall obtain the prior written consent of Lessee (which Lessee may
withhold in Lessee’s sole and absolute discretion) prior to contracting with any
Affiliate (or companies in which Operator has an ownership or other economic
interest if such interest is not sufficient to make such a company an Affiliate)
to provide goods and/or services to the Hotels.
 
(b) Prior to entering into any contract, agreement or arrangement with respect
to one or more of the Hotels pursuant to which Operator may receive rebates,
cash incentives, administration fees, concessions, profit participations, stock
or stock options, investment rights or similar payments or economic
consideration from or in, as applicable, vendors or suppliers of goods or
services (collectively, “Rebates”), Operator shall promptly disclose to Lessee
in writing the fact of and the estimated amount of such Rebates, and the charges
and other amounts expected to be incurred in connection with any such contracts
or agreements (which shall not exceed prevailing market rates with respect to
such goods or services).  All Rebates will accrue to the benefit of Lessee and
will be applied against Operating Expenses.
 
Section 3.07. Employees.»
 


 
Operator may offer employment to all employees who work at the Hotels on the
date of this Agreement, at substantially the same salaries, wages, benefits and
terms of employment as they received immediately prior to the Commencement Date,
provided, however, Operator shall offer employment to any corporate level
employee of Royco Hotels, Inc. and general managers of the Hotels employed by
Royal Hotels, Inc. only with the consent of Royco Hotels, Inc.
 
Section 3.08. Regional Manager.»
 


 
Operator shall provide the services of one of its experienced management
employees to oversee and manage the operations of the Hotels (the “Regional
Manager”).  Lessee shall have the right to approve the Regional Manager and any
successor provided that such approval shall not be unreasonably withheld.  The
Regional Manager shall meet telephonically with the designated representatives
of Lessee at least monthly to discuss operations at the Hotels and consult with
Lessee to answer any questions Lessee may have, and to address any concerns of
Lessee.  Lessee’s representatives shall have the right to meet with the COO of
Operator or his/her mutually acceptable alternative.
 
Section 3.09. Certain Expenses.»
 


 
Operator shall not be entitled to charge Lessee for any of its costs and
expenses, except as follows:
 
(a) Operator shall not charge tuition for training courses provided by Operator
for employees employed at the Hotels or for course materials but shall be
reimbursed the cost of course materials developed by third party companies,
subject to approval in the Operating Budget.  Reasonable travel and housing
expenses of trainees shall be included in Operating Expenses, subject to
approval in the Operating Budget.
 
(b) Travel expenses described in (xvi) of “Operating Expenses” above.
 
Operator shall be solely responsible and shall reimburse Lessee and Owner for
 
re-inspection fees charged by Franchisors following a “failure” or its
equivalent in any quality inspection report unless the failure is for a Capital
Improvement that has been previously brought to the attention of the Owner.
 
ARTICLE 4                         
 


 
INDEPENDENT CONTRACTOR
 
Section 4.01. Operator Status.»
 


 
In the performance of its duties in the administration, management and operation
of the Hotel, Operator shall act solely as an independent contractor. Nothing
herein shall constitute or be construed to be or create a partnership or joint
venture between Lessee and Operator, or be construed to appoint or constitute
Operator as an agent of Owner for any purpose, or be construed to create a lease
by Operator of the Hotel or the Property and Operator shall not constitute a
tenant or subtenant of Lessee or Owner. Operator’s rights under this Agreement
shall be those of an agent only and shall not constitute an interest in real
property. Lessee or Owner shall have the right to lease, develop or sell excess
land or structures not required for operation of the Hotel. It is expressly
covenanted that this Agreement is no more than an agreement for the rendering of
services by Operator on behalf of Lessee in the operation and management of the
Hotels.
 
Section 4.02. Employees.»
 


 
(a) Each Hotel employee shall be the employee of Operator, or an affiliate
company of Operator, and not of Lessee, and every person performing services in
connection with this Agreement shall be acting as the employee of Operator, but
their salaries and other related expenses shall be an Operating Expense.
 
(b) Operator shall provide evidence to Lessee of statutory Worker’s Compensation
Insurance and Employer’s Liability Insurance for each such employee. The
insurance coverages (including, without limitation, the carrier, policy limits
of each and waiver of subrogation endorsements) must be in form, substance and
amount satisfactory to Lessee in all respects. Upon request of Lessee, Operator
will deliver to Lessee waiver of subrogation endorsements in favor of Lessee and
Owner.
 
(c) The hiring policies and the discharge of employees at the Hotel shall in all
respects comply with all “applicable” laws and regulations, and Operator shall
comply with all laws, regulations and ordinances regarding the employment and
payment of persons engaged in the operation of each Hotel.
 
(d) Lessee shall have the right to participate in any negotiations with labor
unions representing employees at the Hotel, and Operator shall not sign any
union contracts covering such employees at the Hotel which have not been
previously approved in writing by Lessee.
 
Section 4.03. Employee Expenses.»
 


 
(a) All costs of every nature pertaining to all employees at the Hotel,
including, without limitation, salaries, benefits, EPLI coverage, the terms of
any bonus plan or arrangement, costs incurred in connection with governmental
laws and regulations and insurance rules, shall be set forth in the Approved
Budget as an Operating Expense.
 
(b) Compensation, overhead costs and other expenses of Operator and its
Affiliates not specifically provided for herein shall not be Operating Expenses
and shall not be payable or reimbursable by Lessee; provided, however, Operator
may include in the calculation of Operating Expenses the salary of any of
Operator’s employees located at the Operator’s corporate headquarters which have
been temporarily transferred to a Hotel to serve that Hotel exclusively;
provided, further, that Operator may only include in Operating Expenses that
portion of that employee’s salary equal to the normal rate charged for that
employment position.
 
Section 4.04. Employee Benefit Plans.»
 


 
Operator shall enroll employees at the Hotels in medical and health, life
insurance and employee benefit plans which are approved by Lessee.  Operator’s
contributions to such plans, reasonable administrative fees, at cost, which may
be expended in connection therewith, and reasonable expenses for such plans will
be estimated and disclosed to Lessee in advance and provided for in the Approved
Budget and will be an Operating Expense.   Except for employer matching
contributions under any 401(k) plan, Lessee, in its sole discretion shall
determine whether to require employees at the Hotels to pay all or a portion of
the costs of the employees’ participation in such plans. Except as otherwise
provided in Section 6.03, all costs referenced in Section 4.03 and this Section
4.04 will be the responsibility of Lessee only to the extent the same are
provided for in the Approved Budget.  Upon Lessee’s request, Operator will
establish a 401(k) plan as an employee benefit plan.  All costs incurred by
Operator pursuant to actions taken by Operator at Lessee’s direction will be
Operating Expenses.
 
Section 4.05. Execution of Agreements.»
 


 
(a) Except as provided in Section 4.05(b), Operator shall execute as agent of
Lessee all leases and other agreements relating to equipment and/or services
provided to each Hotel, all of which, unless otherwise approved in writing in
advance by Lessee, shall either be a term of one year or less or be cancelable
upon not more than thirty (30) days’ written notice by Operator or Lessee
without the payment of a penalty or fee. Notwithstanding the foregoing, without
the prior written approval of Lessee, Operator shall not enter into any
agreement (i) which provides for the payment of sums not authorized by Lessee in
an Approved Budget, (ii) which would give rise to a lien upon all or any part of
the Property, (iii) which would result in liability to Lessee for sums other
than as set forth in the applicable Approved Budget, (iv) to lease any part of
any Property, (v) relating to alterations to the exterior, interior or
structural design of the Hotel, (vi) which requires an unbudgeted payment of
more than $5,000, or in the case of a repair of any payment of more than $1,500
(vii) which is not cancelable by Lessee upon 30 days’ notice or less unless the
term of said agreement is one year or less, or (viii) which provides for any
automatic renewal terms.  Contracts for multiple rooms and / or multiple days
that(i) exceed a 1-year term and / or (ii) exceed 40% of property nightly room
inventory for a period of 30 days or more, or (iii) exceed 50 room nights and
have a negotiated net rate of $35 for economy properties, and $45 for midscale
and above, this includes promoting such rates online, in print ads such as
coupons.  If Operator desires to enter into any agreements requiring the consent
of Lessee, Operator shall first send written notice of intent to enter into such
agreement to Lessee, and Lessee shall either approve or disapprove within five
(5) business days of receipt of such notice.  Lessee’s failure to timely respond
to said request shall be deemed disapproval.
 
(b) Subject to Lessee’s prior approval of the same and upon Lessee’s request,
Operator shall execute, as agent for Lessee, (i) all leases, as sub-lessor, of
any space at any Property, and (ii) equipment rental and/or lease agreements
which cannot be terminated upon thirty (30) days notice or less without the
payment of a penalty or fee. Operator shall exercise its best efforts to obtain
in each equipment agreement a right on the part of the lessee of such equipment
to terminate the same on thirty (30) days notice or less without the payment of
a penalty fee. Notwithstanding anything in this Section 4.05 to the contrary,
Lessee reserves the right, exercisable at Lessee’s option, to execute any lease
or other agreement relating to equipment and/or services being provided to the
Hotel.
 
ARTICLE 5                         
 


 
INDEMNIFICATION
 
Section 5.01. Indemnification by Operator.»
 


 
In addition to all other obligations of Operator to Lessee hereunder, Operator
shall indemnify and hold Lessee harmless against all claims, demands, actions,
liabilities, losses, damages, lawsuits and other proceedings at law or in
equity, judgments, awards, commissions, fees, costs and expenses (including,
without limitation, attorneys’ fees and expenses), of every kind and nature
whatsoever to or of any party connected with, or arising out of, or by reason of
any gross negligent act or omission, breach of contract, willful misconduct, or
tortious actions by Operator, or any Affiliate of Operator, or any officer,
employee, agent, contractor, subcontractor, or other person or entity working
for Operator or any Affiliate of Operator and any employment related claims by
Operator’s employees.  The indemnification provisions of this Section 5.01 are
subject to the limitations set forth in Section 5.02.
 
Section 5.02. Limitations on Indemnification.»
 


 
None of the indemnifications set forth in Section 5.01 shall be applicable to
(1) liability resulting from the design or construction of the Hotel, or (2)
that portion of a liability which is covered and paid for by insurance
maintained for the Hotel. The standard of performance of which Operator is to be
responsible under this Agreement shall be that, reasonably and diligently
exercised, of a professional hotel operator. Settlement of a third party claim
shall not be prima facie evidence that a party has triggered an indemnification
obligation hereunder.  Notwithstanding the provisions of Section 5.01 above,
neither Lessee nor Operator will assert against the other and each does hereby
waive with respect to the other any claims for any losses, damages, liabilities
and expenses (including lawyers’ fees and disbursements) incurred or sustained
by that party as a result or damage or injury to persons or property arising out
of the ownership, operation or management of the Hotels, to the extent that the
damage and injury are covered by insurance and the proceeds are actually
recovered from the insurer.
 
Section 5.03. Indemnification by Lessee.»
 


 
Lessee shall indemnify and hold Operator harmless against all claims, demands,
actions, liabilities, losses, damages, lawsuits and other proceedings at law or
in equity, judgments, awards, commissions, fees, costs and expenses (including,
without limitation, attorneys’ fees and expenses), of every kind and nature
whatsoever to or of any party connected with or arising out of, or by reason of
any gross negligent act or omission, breach of contract, willful misconduct, or
tortious actions by Lessee or any Affiliate of Lessee, or any officer, employee,
agent, contractor, subcontractor, or other person or entity working for Lessee
or any Affiliate of Lessee. The indemnification provisions of this Section 5.03
are subject to the limitations set forth in Section 5.02.  Lessee will indemnify
and hold Operator harmless from all costs, expenses, claims, damages and
liabilities, including without limitation, lawyers’ fees and disbursements,
arising or resulting from Lessee’s failure following the expiration or earlier
termination (for whatever cause) of this Agreement to provide all of the
services contracted for in connection with the business booked on commercially
reasonable terms for the Hotels on or prior to the date of such expiration or
termination.  The provisions of this Section will survive any expiration or
termination of this Agreement and will be binding upon Lessee and its successors
and assigns, including any successor or assign that becomes the beneficial or
legal owner of the Hotels after the effective date of any such expiration or
termination.
 
Section 5.04. Survival of Indemnity.»
 


 
The provisions of this Article V shall survive the expiration or sooner
termination of this Agreement with respect to matters arising out of facts or
circumstances occurring during the period prior to such expiration or
termination.
 
ARTICLE 6                         
 


 
BUDGETS AND POLICY MEETINGS
 
Section 6.01. Budgets.»
 


 
(a) No later than November 1 of each year, Operator will prepare and submit
(following discussions with Lessee) to Lessee an annual capital budget for each
Fiscal Year for each Hotel (the “Hotel Capital Budget”).  Notwithstanding the
foregoing, for the Fiscal Year in which this Agreement is executed Operator
shall manage the Hotels in accordance with the then existing Hotel Capital
Budget.  The Hotel Capital Budget will set forth all projected Capital
Improvements for such Fiscal Year, which budget shall also be month-to-month as
well as annual. The Hotel Capital Budget will be subject to the approval of
Lessee and Owner, in their sole and absolute discretion.  No later than
November 1 of each year, Operator shall prepare and submit (following
discussions with Lessee) to Lessee an annual operating budget for the operation
of each Hotel for the forthcoming Fiscal Year containing detailed projections of
Gross Hotel Income and budgets of Operating Expenses (the “Hotel Operating
Budget”).  Notwithstanding the foregoing, for the Fiscal Year in which this
Agreement is executed Operator shall manage the Hotels in accordance with the
then existing Hotel Operating Budget.  The Hotel Operating Budget shall be
month-to-month as well as annual and shall be in the form designated by Lessee,
and approved by Operator, which approval of the form shall not be unreasonably
withheld.  The Hotel Operating Budget and the Hotel Capital Budget shall provide
for operating, equipping and maintaining the Hotel in accordance with the Hotel
Standards. Contemporaneously with the submission of the Hotel Capital Budget,
Operator shall submit to Lessee monthly budgeted occupancy, average daily rate
and RevPAR statistics for each hotel. The Hotel Operating Budget and the monthly
budgeted hotel operating statistics shall contain Operator’s reasonable good
faith estimates of the amounts set forth therein. Operator shall provide Lessee,
upon request, all details, information and assumptions used in preparing the
Hotel Capital Budget and the Hotel Operating Budget.  Owner shall be responsible
for implementing the Hotel Capital Budget and may, in Owner’s sole discretion,
increase, decrease, delete or modify in any respect any capital expenditure in
any Hotel Capital Budget.
 
(b) Operator shall review the Hotel Capital Budget and the Hotel Operating
Budget with Lessee, and upon Lessee’s written approval of the Budget, it shall
constitute the Approved Budget for the succeeding Fiscal Year and shall be
implemented by Operator.  In the event Lessee does not provide Operator with
written objections to the Hotel Capital Budget and Hotel Operating Budget within
30 days following Lessee’s receipt of the same, they shall be deemed
approved.  If Lessee objects to any portion of the Hotel Capital Budget or the
Hotel Operating Budget within 30 days after receipt of the same, or to any
portion of the revisions within 20 days after submission of the revisions by
Operator to Lessee, the parties hereto will call a special budget meeting to
resolve the points of disagreement.  In the event that Lessee and Operator are
unable to agree on the Hotel Operating Budget for a Hotel prior to the
commencement of the applicable Fiscal Year, an interim operating budget shall be
implemented which will reflect CPI increases for expenses and RevPAR increases
based on the appropriate previous 12-month RevPAR growth percentage for the
sector in which the Hotel is included, as published by Smith Travel Research,
for revenue growth over the prior year’s actual amounts.
 
Section 6.02. Budget Meetings.»
 


 
Budget meetings between Lessee and Operator will be held at times as reasonably
scheduled by Lessee.  At each budget meeting and at any additional meetings
during a Fiscal Year called by Lessee, Operator shall consult with Lessee on
matters of policy concerning management, sales, room rates, wage scales,
personnel, general overall operating procedures, economics and operation and any
other matters affecting the operation of the Hotel as requested by Lessee.
 
Section 6.03. Approval by Lessee Required.»
 


 
Any request by Operator for Lessee or a Hotel to make any expenditure or incur
any obligations in excess of the Approved Budget shall be submitted to Lessee in
writing with an explanation of and accompanied by supporting information for the
request. Operator shall not make any such expenditure without Lessee’s prior
written consent, except as is necessary, in Operator’s reasonable good faith
judgment, for the immediate emergency protection of life or property. Lessee
shall endeavor to respond to any such request within five (5) business days of
the receipt thereof; provided, however, Lessee shall have no obligation to agree
to any such request and no liability for failing to respond and failure to
respond to such request within such five (5) business day period shall be deemed
a denial of the request.   The Approved Budget for each Hotel shall be prepared
in both dollar amounts and percentages.  Variances from the amounts set forth
for the expense categories in the Approved Budget for all Hotels (in the
aggregate) shall not require Lessee’s prior written consent until such amounts
exceed the budgeted year to date percentages (of total line item expenses to
revenue) by 5% or more of the applicable percentages reflected in the Approved
Budgets for all Hotels on a year-to-date basis, but, in any such event, Operator
shall promptly provide to Lessee an explanation of any such variance from the
Approved Budget.  By way of example, if a line item of expense to revenue was
12%, a 5% change will be exceeded if the variance in the line item exceeds 12.6%
as reflected in the Approved Budget.
 
ARTICLE 7                         
 


 
OPERATING EXPENSES
 
Section 7.01. Payment of Operating Expenses.»
 


 
(a) In performing its authorized duties hereunder, Operator shall promptly pay
all Operating Expenses, except that if requested by Lessee certain Operating
Expenses shall be paid by Operator directly to Lessee for payment by Lessee to
the appropriate lender, taxing authority, insurer or other party so identified
by Lessee to Operator.
 
(b) Subject to Article V, all reasonable third party Operating Expenses incurred
by Operator in performing its authorized duties shall be reimbursed or borne by
Lessee; provided that such Operating Expenses are incurred pursuant to and
within the limits set forth in an Approved Budget or otherwise pursuant to the
terms of this Agreement.
 
Section 7.02. Operating Expenses Not an Obligation of Operator.»
 


 
Except as may be otherwise specifically provided in this Agreement, Operator
shall in no event be required to advance any of its own funds for Operating
Expenses of the Hotel, nor to incur any liability in connection therewith unless
Lessee shall have furnished Operator with funds as required of Lessee under the
terms of this Agreement. However, if Lessee has provided funds required of
Lessee hereunder, Operator shall advance such funds necessary to pay expenses
incurred by Operator in performing its duties and obligations hereunder. Unless
agreed to by Lessee in this Agreement, in the Hotel Operating Budget or
otherwise in writing in advance, compensation, overhead costs, and other
expenses of Operator and its Affiliates shall not be reimbursable to Operator by
Lessee.
 
ARTICLE 8                           
 


 
BANK ACCOUNTS
 
Section 8.01. Lessee Revenue Account.»
 


 
  All income, receipts, and proceeds included in the definition of Gross Hotel
Income shall be deposited into Lessee Revenue Account.
 
Section 8.02. Bank Accounts.»
 


 
(a) Operator shall have the responsibility for payment of all Operating Expenses
(which may include Operator’s Fee and the monthly accruals of the Hotels) and
shall be reimbursed by Lessee for such expenses upon submission of receipts and
documentation reasonably requested by Lessee.  Lessee funds shall not be
commingled with Operator’s funds and Operator shall provide to Lessee monthly a
detailed accounting of all Hotel Operating Account receipts and disbursements.
Operator shall comply with Lessee’s or Owner’s or their lenders’ requirements
with respect to lock-box accounts provided that Lessee shall be responsible for
any incremental out-of-pocket costs of Operator resulting from any such lock-box
arrangement (which shall not be an Operating Expense).
 
(b) Operator may establish one or more separate bank accounts for handling
payroll costs. Such accounts shall be in a bank selected by Lessee, and shall be
handled exclusively by the individuals designated by Operator and approved in
writing by Lessee. Funds shall be deposited in the payroll account or accounts
by the Lessee, as needed, in order to meet payroll requirements; provided,
however, all expenditures from such accounts shall be subject to and in
accordance with the terms of this Agreement.
 
Section 8.03. Authorized Signatures.»
 


 
The Hotel Operating Account shall be under the day-to-day control of Operator,
subject to Operator’s obligation to account to Lessee as and when provided for
herein. Lessee shall have signatory authority with respect to the Hotel
Operating account, provided, however, Lessee shall not remove any funds from the
Hotel Operating Account without first providing at least one week notice to
Operator. All receipts and income, including, without limitation, Gross Hotel
Income shall be promptly deposited in the Lessee Revenue Account. Checks or
other documents of withdrawal shall be signed only by the individual
representatives of Operator approved in writing by Lessee and duly recognized
for such purpose by the bank or banks in which the referenced accounts are
maintained.  Upon Lessee’s request, Operator shall supply Lessee with fidelity
bonds or other insurance insuring the fidelity of authorized signatories to such
accounts, unless said bonds or other insurance shall have been placed by Lessee
and delivered directly by the bonding or insurance company to Lessee. The cost
of such fidelity bonds or other insurance shall be an Operating Expense and
subject to Lessee’s approval. Neither Lessee nor Operator shall be responsible
for any losses occasioned by the failure or insolvency of the bank or banks in
which the referenced accounts are maintained. Upon expiration or termination of
this Agreement and the payment to Operator of all amounts due Operator hereunder
upon such expiration or termination, as provided in this Agreement, all
remaining amounts in the referenced accounts shall be transferred forthwith to
Lessee, or made freely available to Lessee.
 
ARTICLE 9                         
 


 
BOOKS, RECORDS AND STATEMENTS
 
Section 9.01. Books and Records.»
 


 
(a) Operator shall keep full and adequate books of account and other records
reflecting the results of operation of the Hotel on an accrual basis, all in
accordance with GAAP.
 
(b) Except for the books and records which may be kept in Operator’s home office
or other location approved by Lessee the books of account and all other records
relating to or reflecting the operation of the Hotel shall be kept at the Hotel.
All such books and records pertaining to the Hotel, including, without
limitation, books of account, guest records and front office records, at all
times shall be the property of Lessee and, except for books of account, accounts
payable invoices, night audit packages, deposit records and similar documents
which may be sent to Operator’s accounting department shall not be removed from
any Hotel by Operator without Lessee’s written approval and consent. All books
and records pertaining to the Hotel and of Operator (including all budgetary
records of Operator), wherever kept, shall be available to Lessee and its
representatives at all reasonable times for examination, audit, inspection,
transcription and copying. Operator shall not remove, destroy or delete any
books and records of the Hotels without the prior written consent of Lessee.
Upon any termination of this Agreement, all of such books and records pertaining
to the Hotel forthwith shall be turned over to Lessee so as to insure the
orderly continuance of the operation of the Hotel, but such books and records
shall be available to Operator for a period of seven (7) years at all reasonable
times for inspection, audit, examination, and transcription of particulars
relating to the period in which Operator managed the Hotel.
 
Section 9.02. Statements.»
 


 
(a) Operator shall deliver to Lessee by the eighth (8th) business day following
the last day of each month, for each Hotel, a monthly report of the state of the
business and affairs of the operation of the Hotel for the immediately preceding
month and for the Fiscal Year to date and within eight (8) days after the end of
each quarter, a quarterly report with respect to the preceding quarter. Such
reports shall include at least (i) a balance sheet account reconciliation
including all intercompany accounts, (ii) a profit and loss statement, comparing
current month and Fiscal Year-to-date profit, loss, and operating expenses to
the Approved Budget and the prior year and comparing current month, quarter and
Fiscal Year-to-date average daily rate, occupancy and RevPAR to the Approved
Budget and the prior year, (iii) a statement which details the computation of
all fees payable to Operator for the month and quarter, (iv) the balance of all
bank accounts, and (v) an adjusting statement showing the actual cash position
of the Hotel for the month, quarter and Fiscal Year-to-date. Additionally,
Operator shall deliver to Lessee fifteen (15) days following the end of each
month and fifteen (15) days following the end of each quarter a written
narrative discussing any of the aforementioned reports and year-to-date
variances from the Approved Budget, without thereby implying Lessee’s approval
of such variance.
 
(b) Such reports and statements (i) shall be in form and in detail satisfactory
to Lessee as reasonably requested by Lessee and consistent with standard hotel
reporting procedures, (ii) shall be taken from the books and records maintained
by Operator in the manner hereinabove specified, and (iii) if requested by
Lessee, shall be in electronic form.
 
(c) Within seventy-five (75) days after the end of each Fiscal Year, Operator
shall deliver to Lessee reviewed financial statements for Operator, and, if
requested by Lessee, within thirty (30) days after the end of each quarter of
each Fiscal Year, Operator shall deliver to Lessee unaudited financial
statements for Operator.
 
(d) In addition, Operator shall timely deliver to Lessee a copy of (i) a monthly
STAR report from Smith Travel Research for each Hotel, where available (which
Operator hereby agrees to order with respect to each Hotel and provide to
Lessee), (ii) each Guest Satisfaction report, (iii) a new competition report
prepared with respect to each Hotel describing franchise changes, new
groundbreakings, new openings and similar market supply changes, (iv) upon
receipt, each Franchisor inspection report, and (v) such other reports or
information in such form as may be reasonably requested by Lessee.  Any
out-of-pocket costs incurred by Operator to generate such reports will be
included in Operating Expenses.
 
(e) Operator shall use the accounting software and payroll processor specified
in Exhibit A-3.
 
Section 9.03. Costs.»
 


 
The cost of providing all financial and operating data and accounting services
hereunder shall be at Operator’s expense, except for licensing fees for the
Great Plains accounting system, which shall be paid by Lessee, and the cost of
the payroll processor, which shall be paid as agreed by Operator and Lessee in
the Approved Budget.
 
ARTICLE 10                         
 


 
OPERATOR’S FEE AND TRANSFERS TO LESSEE
 
Section 10.01. Payment of Operator’s Fee.»
 


 
Within one (1) business day after the delivery to Lessee of the monthly report
required by Section 9.02, Operator shall be paid the Operator’s Fee by Lessee
for the immediately prior month, based upon Gross Hotel Income for the
immediately prior month, as determined from the books and records referred to in
Article IX.
 
ARTICLE 11                         
 


 
REPAIRS AND MAINTENANCE
 
Subject to the provisions of the Approved Budget, Operator shall from time to
time make such expenditures for repairs and maintenance as are necessary to keep
the Hotel in good operating condition in accordance with the Hotel Standards. If
any repairs or maintenance shall be made necessary by any condition against the
occurrence of which Operator, Lessee or Owner has received the guaranty or
warranty of any contractor for the building of the Hotel or of any supplier of
labor or materials for the construction of the Hotel, then Operator shall, on
Lessee’s or Owner’s request, cooperate with Lessee and Owner in invoking such
guarantees or warranties. Notwithstanding the Approved Budget, Owner or Lessee
may from time to time at its expense make such alterations, additions, or
improvements (including structural changes or repairs) in or to the Hotel as
they deem desirable, in their sole discretion and responsibility, for the
efficient operation of the Hotels.
 
ARTICLE 12                         
 


 
INSURANCE
 
Section 12.01. General.»
 


 
Owner and Lessee shall maintain insurance policies with respect to the Hotels as
set forth in each Lease.  Operator agrees to cooperate with Lessee and Owner in
obtaining any such insurance.
 
Section 12.02. Workers’ Compensation and Other Employment Insurance.»
 


 
The Hotel Operating Budget shall include, as an Operating Expense, (i) workers’
compensation insurance and employment practices liability insurance with respect
to all Hotel employees in such amounts as may be required by applicable law, and
(ii) crime insurance in connection with all operations, business and affairs
arising out of or in connection with the Hotel, including coverage on persons
employed by Operator in an amount specified by Lessee; provided that the cost of
such insurance shall be reasonable and shall be approved by Lessee.
 
Section 12.03. Approval of Companies and Cost by Owner and Lessee.»
 


 
All insurance shall be with such insurance company or companies as may be
selected by Owner or Lessee. Lessee will obtain all insurance but, upon the
request of Lessee not less than one hundred twenty (120) days prior to the
coverage date, Operator will obtain such insurance, subject to Lessee’s approval
of the insurance companies and coverages.  Comprehensive general liability
insurance and such other liability insurance as may be obtained or afforded
shall be in the name of Owner and Lessee, and shall name Operator as an
additional named insured as respects liability arising from the operation,
maintenance and use of the Hotel and operations incidental thereto. All property
insurance policies shall be endorsed specifically to the effect that the
proceeds of any building, contents or business interruption insurance shall be
made payable to Lessee.
 
Section 12.04. Maintenance of Coverages.»
 


 
Lessee shall hold all insurance policies obtained hereunder, and certificates of
such policies, if any, shall be delivered to each of Lessee and Operator.
 
Section 12.05. Waiver of Subrogation.»
 


 
To the extent obtainable from carriers and to the extent that endorsement forms
are approved by the Insurance Commissioner (or comparable office or department)
of the state in which the Hotel is located, all policies of property insurance
shall provide that the insurance companies will have no rights to subrogation
against Lessee or Operator or the agents or employees thereof.
 
Section 12.06. Blanket Coverage.»
 


 
Owner and Lessee reserve the right to provide any insurance referenced in this
Article XII by one or more so-called “blanket” or “umbrella” policies of
insurance. Operator further acknowledges that the insurance coverage of the
Hotel may be part of the general insurance plan of Owner or Lessee or of any of
their affiliates. Owner or Lessee may elect to obtain any of the insurance
coverages set forth in this Article XII with a “deductible loss” clause
providing for per occurrence deductibles.
 
ARTICLE 13                         
 


 
PROPERTY TAXES, LOCAL TAXES, LEVIES AND OTHER ASSESSMENTS
 
Section 13.01. Property Taxes.»
 


 
At Lessee’s request, Operator shall pay from the Hotel Operating Account prior
to the dates the same become delinquent, with the right upon Lessee’s request to
pay the same in installments to the extent permitted by law, all real and
personal property taxes levied against the Property or any of its component
parts.
 
Section 13.02. Lessee’s Right to Contest.»
 


 
Notwithstanding the foregoing, Lessee or Owner may contest the validity or the
amount of any real or personal tax or assessment. Operator agrees to cooperate
with Lessee and Owner and execute any documents or pleadings required for such
purpose.
 
ARTICLE 14                         
 


 
DAMAGE OR DESTRUCTION - CONDEMNATION
 
Section 14.01. Damage.»
 


 
If at any time during the Operating Term any Hotel or any portion thereof should
be damaged or destroyed, Owner and Lessee shall have the respective rights and
obligations set forth in the Lease with respect to damage or destruction. In the
event the Hotel is not repaired, rebuilt or replaced, Lessee may terminate this
Agreement by written notice to Operator, effective as of the date sent and the
parties shall treat such termination as if it were in connection with the sale
of the Hotel in accordance with Section 16.03.
 
Section 14.02. Condemnation.»
 


 
If at any time during the Operating Term the whole or any part of the Property
shall be taken or condemned in any eminent domain, condemnation, compulsory
acquisition or like proceeding or sale in lieu thereof by any competent
authority, or if such a portion thereof shall be taken or condemned as to make
it imprudent or unreasonable to use the remaining portion as a hotel of the type
and class immediately preceding such taking or condemnation, then the parties
shall treat such termination as if it were in connection with the sale of Hotel
in accordance with Section 16.03. Operator shall have no right to the award from
the taking or condemning authority in any such proceeding; provided, however,
that this shall not prevent Operator from making a separate claim against the
condemning authority for loss of its business or profits.
 
ARTICLE 15                         
 


 
USE OF NAME
 
During the term of this Agreement, each Hotel shall at all times be known by
such name as from time to time may be selected by Lessee or Owner.
 
ARTICLE 16                         
 


 
TERMINATION
 
Section 16.01. Inspection Failure.»
 


 
This Agreement may be terminated by Lessee as to one or more Hotels upon the
failure within a sixty (60) day period of both a SPAR inspection and a
Franchisor’s quality inspection of a Hotel for any reason other than capital
related condition items (by way of example, mildewed caulking or scuffed walls
would be considered non capital related whereas worn carpet or sagging beds
would be capital related), if the failures have not been remedied by Operator
within ninety (90) days following the relevant inspection.  Such termination
shall be by delivery of written notice by Lessee to Operator not less than
thirty (30) days prior to the effective date of termination.
 
Section 16.02. Performance Failure.»
 


 
(a) Beginning with Fiscal Year 2012, if a Hotel fails to achieve as of the end
of any Fiscal Year (i) actual NOI of at least 80% of the budgeted NOI for such
Hotel for such Fiscal Year, and (ii) 90% of such Hotel’s RevPAR Benchmark for
such Fiscal Year (collectively, an “Individual Hotel Performance Failure”),
subject to the cure periods below, Lessee may terminate this Agreement with
respect to such Hotel upon sixty (60) days prior written notice to Operator. The
effectiveness of any such notice of termination, however, shall be stayed until
completion of the following applicable cure periods.
 
If an Individual Hotel Performance Failure occurs with respect to a Fiscal Year,
but the Hotel achieves as of the end of the immediately following three (3)
months (x) actual NOI of at least 85% of the budgeted NOI for such Hotel for
such three (3) months, or (y) 95% of such Hotel’s RevPAR Benchmark for such
three (3) months, then the Individual Hotel Performance Failure shall be deemed
cured and Lessee shall have no right to terminate for such Individual Hotel
Performance Failure (and any notice of termination with respect thereto shall be
deemed null and void).
 
(b) Beginning with Fiscal Year 2012, if the Hotels fail to achieve as of the end
of any Fiscal Year (i) actual NOI of at least 80% of the budgeted NOI for the
Hotels for such Fiscal Year, and (ii) 90% of the Hotels’ RevPAR Benchmark for
such Fiscal Year (collectively, a “Hotels Performance Failure”), subject to the
cure period below, Lessee may terminate this Agreement with respect to all of
the Hotels upon sixty (60) days prior written notice to Operator. The
effectiveness of any such notice of termination, however, shall be stayed until
completion of the following applicable cure periods.
 
If the Hotels Performance Failure occurs with respect to a Fiscal Year, but the
Hotels achieve as of the end of the immediately following three (3) months
(x) actual NOI of at least 85% of the budgeted NOI for the Hotels for such three
(3) months, or (y) 95% of the Hotels’ RevPAR Benchmark for such three (3)
months, then the Hotels Performance Failure shall be deemed cured and Lessee
shall have no right to terminate for the Hotels Performance Failure (and any
notice of termination with respect thereto shall be deemed null and void).
 
Section 16.03. Sale of Hotels.»
 


 
Owner may sell or otherwise dispose of one or more Hotels to any other person,
partnership, firm or corporation at any time. In such event during the Operating
Term, Lessee may notify Operator in writing no less than sixty (60) days prior
to any such sale of a Hotel and this Agreement shall terminate with respect to
such Hotel(s) upon the closing of the sale.  This Agreement may be terminated by
Operator with respect to the following events by delivery of written notice to
Lessee ninety (90) days prior to the effective date of termination provided such
termination notice is delivered to Lessee within thirty (30) days following the
occurrence of either of the following events: (i) twenty-five (25) percent of
the original portfolio of Hotels listed on Exhibit A is sold pursuant to this
Section 16.03, exclusive of any Hotels for which Lessee has offered a
replacement hotel for management by Operator under this Agreement within twelve
(12) months of such sale, or (ii) four (4) or more Hotels are sold pursuant to
this Section 16.03 during a twelve (12) month period, exclusive of any Hotels
for which Lessee has offered a replacement hotel for management by Operator
under this Agreement within twelve (12) months of such sale.
 
Section 16.04. Optional Termination.»
 


 
This Agreement may be terminated by Lessee as to one or more Hotels at any time
without a reason upon no less than sixty (60) days prior notice to Operator, and
Lessee shall pay Operator a termination fee with respect to any such Hotel equal
to 50% of the Operator’s Fee paid with respect to the Hotel during a number of
months prior to the notice of termination equal to the lesser of 12 months or
the number of months otherwise remaining of the then Initial Term or Renewal
Term.
 
Section 16.05. Lessee Change of Control.»
 


 
This Agreement may be terminated by Lessee or Operator upon a change of control
of Lessee (as defined below) during the Operating Term.  Said termination will
be exercised by delivery of written notice to the other party not less than
sixty (60) days prior to the effective date of termination which notice shall
set forth the effective date of termination.  For purposes hereof, a “change of
control” shall be deemed to have occurred if, during the Operating Term, any of
the following events occurs:
 
(i)  
any “person”, as that term is used in Section 13(d) and Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes, is
discovered to be, or files a report on Schedule 13D or 14D-1 (or any successor
schedule, form or report) disclosing that such person is, a beneficial owner (as
defined in Rule 13d-3 under the Exchange Act or any successor rule or
regulation), directly or indirectly, of securities of Supertel Hospitality,
Inc., the parent of Lessee (the “Parent”) representing 50% or more of the
combined voting power of the Parent’s then outstanding securities entitled to
vote generally in the election of directors;

 
(ii)  
individuals who, as of the date of this Agreement, constitute the Board of
Directors of the Parent or their duly elected successors cease for any reason to
constitute at least a majority of the Board of Directors of the Parent;

 
(iii)  
the Parent is merged, consolidated or reorganized into or with another
corporation or other legal person, or securities of the Parent are exchanged for
securities of another corporation or other legal person, and immediately after
such merger, consolidation, reorganization or exchange less than a majority of
the combined voting power of the then-outstanding securities of such corporation
or person immediately after such transaction are held, directly or indirectly,
in the aggregate by the holders of securities entitled to vote generally in the
election of directors of the Parent immediately prior to such transaction; or

 
(iv)  
the Parent in any transaction or series of related transactions, sells all or
substantially all of its assets to any other corporation or other legal person
and less than a majority of the combined voting power of the then-outstanding
securities of such corporation or person immediately after such sale or sales
are held, directly or indirectly, in the aggregate by the holders of securities
entitled to vote generally in the election of directors of the Parent
immediately prior to such sale.

 
In the event Lessee terminates this Agreement solely in accordance with this
Section 16.05, Lessee shall pay Operator a termination fee equal to 50% of the
Operator’s Fee paid to Operator during a number of months prior to the notice of
termination equal to the lesser of 12 months or the number of months otherwise
remaining of the then Initial Term or Renewal Term.
 
Section 16.06. Operator Change of Control.»
 


 
This Agreement may be terminated by Lessee upon a change of control of Operator
(as defined below) during the Operating Term.  Said termination will be
exercised by delivery of written notice to the Operator, such notice to be
provided within thirty (30) days following the Lessee being made aware of the
event giving rise to the change of control and not less than thirty (30) days
prior to the effective date of termination which notice shall set forth the
effective date of termination; provided that, in the event such written notice
to Operator is not provided in accordance within the terms of this sentence, the
Lessee shall be deemed to have waived any rights to terminate this Agreement
with respect to the particular change of control giving rise to the required
notice.  For purposes hereof, a “change of control of Operator” shall mean (i) a
change of fifty percent or more of the voting control of Operator or any of its
owner entities or (ii) a substantial change in the current management of
Operator.
 
Section 16.07. Tax Law Change.»
 


 
Lessee may terminate this Agreement upon 60 days’ notice to Operator if Lessee
ceases to be qualified as a real estate investment trust or if the United States
tax laws change to allow a hotel REIT to self-manage its properties.  In such
event, Lessee shall pay Operator a termination fee equal to 50% of the
Operator’s Fee paid to Operator during a number of months prior to the notice of
termination equal to the lesser of 12 months or the number of months otherwise
remaining of the then Initial Term or Renewal Term.
 
Section 16.08. Termination Fees.»
 


 
Except as provided in Sections 14.01, 14.02, 16.04, 16.05, and 16.07, Operator
shall not be entitled to a termination fee or compensation in the event this
agreement is terminated for a Hotel or Hotels by Lessee.
 
ARTICLE 17                         
 


 
DEFAULT AND REMEDIES
 
Section 17.01. Events of Default- Remedies.»
 


 
(a) The following shall constitute Events of Default:
 
(1)           The failure of Operator to diligently and efficiently operate the
Hotel in accordance with the provisions of this Agreement;


(2)           The failure of Operator to pay any amount to Lessee provided for
herein for a period of five (5) days after written notice by Lessee of failure
to pay such sum when payable;


(3)           The failure of Lessee to pay any amount to Operator provided for
herein for a period of five (5) days after written notice by Operator of failure
to pay such sum when payable;


(4)           The filing of a voluntary petition in suspension of payments,
bankruptcy or insolvency by either Lessee or Operator or any entity which owns
or controls such party or if any such party otherwise voluntarily avails itself
of any federal or state laws for the relief of debtors or admits in writing its
inability to pay its debts as they become due;


(5)           The consent to an involuntary petition in bankruptcy or the
failure to vacate within sixty (60) days from the date of entry thereof any
order approving an involuntary petition by or against either Lessee or Operator;


(6)           The entering of an order, judgment or decree by any court of
competent jurisdiction, on the application of a creditor, adjudicating Lessee or
Operator a bankrupt or insolvent or appointing a judicial receiver, trustee or
liquidator of all or a substantial part of such party’s assets, and such order,
judgment or decree shall continue unstayed and in effect for a period of one
hundred twenty (120) consecutive days;


(7)           The failure of either Lessee or Operator to perform, keep or
fulfill any of the other covenants, undertakings, obligations or conditions set
forth in this Agreement, and the continuance of any such default for a period of
thirty (30) days after written notice of such failure;


(8)           Loss of the franchise license for a Hotel as a result of any
action, or failure to act, on the part of Operator;


(9)           Failure by Operator to pay, when due, the accounts payable for the
Hotels for which Lessee had previously reimbursed Operator.


(10)           Any of the Hotels receives a “failure” or its equivalent in any
quality inspection report from any of the Franchisors, if such deficiencies are
within Operator’s reasonable control.


(b) Upon the occurrence of any Event of Default, the nondefaulting party shall
give to the defaulting party notice of its intention to terminate this Agreement
after the expiration of a period of ten (10) days from such date of notice and,
upon the expiration of such period, this Agreement shall terminate and expire
without penalty. If, however, with respect to the Events of Default referred to
in items (1), (4), (5), (6), (7), (9) and (10) of subsection (a) above, unless a
specific right of termination is specified elsewhere in this Agreement for the
event in question, upon receipt of such notice, the defaulting party shall
promptly and with all due diligence cure the default or take and continue action
to cure such default within such ten (10) day period; provided, in the case of
an event described in Section 17.01(a)(10), and subject to Lessee’s termination
rights pursuant to Section 16.01, the Operator shall cure such default by
receipt of a favorable quality inspection report upon an inspection by the
Franchisor within six (6) months following the failed inspection.  If such
default shall not be capable of being cured within such ten (10) day period,
then provided the defaulting party diligently pursues the cure of such default,
such party shall have an additional five (5) days to cure any such default
unless otherwise extended by the non-defaulting party. The procedure set forth
in the preceding two sentences shall not be available for the curing of any
default under items (2), (3) or (8) of subsection (a) above. In the event such
default is not cured by the expiration of such period, the non-defaulting period
may terminate this Agreement effective upon expiration of such period without
penalty or payment of any fee.
 
Section 17.02. Rights Not Exclusive.»
 


 
(a) The rights granted under this Article XVII shall not be in substitution for,
but shall be, except as otherwise provided in this Agreement, in addition to any
and all rights and remedies for breach of contract granted by applicable
provisions of law; provided, however, upon any termination of this Agreement by
Operator or Lessee as provided in this Agreement, Operator shall be entitled to
recover only such sums as are owing to Operator under this Agreement on the date
of any such termination and in no event will Operator have any claim or cause of
action for “future profits,” damages resulting from termination or otherwise
under this Agreement.
 
(b) No failure of Operator or Lessee to insist upon the strict performance of
any covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof, shall constitute a waiver of
any such breach or any subsequent breach of such covenant, agreement, term or
condition. No covenant, agreement, term or condition of this Agreement and no
breach thereof shall be waived, altered or modified except by written instrument
signed by both Lessee and Operator. No waiver of any breach shall affect or
alter this Agreement but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.
 
ARTICLE 18                         
 


 
NOTICES
 
Section 18.01. Notices.»
 


 
(a) Any notice, statement or demand required to be given under this Agreement
shall be in writing and shall be delivered by certified or registered mail,
postage prepaid, return receipt requested, or by overnight delivery with proof
of delivery, or by facsimile with receipt of transmission, addressed to the
parties hereto at their respective addresses listed below:
 
(1)           Notices to Lessee shall be addressed:


TRS Leasing, Inc.
309 North 5th Street
Norfolk, NE 68702
Attention:  Chief Executive Officer
Facsimile: (402)-371-4229


(2)           Notices to Operator shall be addressed:












(b) All notices, statements, demands and requests shall be effective three (3)
days after being deposited in the United States mail or one day after being sent
by overnight delivery or by facsimile. However, the time period in which a
response to any such notice, statement, demand or request must be given shall
commence to run from date of receipt by the addressee thereof as shown on the
return receipt of the notice, statement, demand or request, but in all events
not later than the tenth (10th) day after it shall have been mailed as required
herein.
 
(c) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time and at any time
during the Operating Term to change their respective addresses for notices,
statements, demands and requests, provided such new address shall be within the
United States of America.
 
ARTICLE 19                         
 


 
ASSIGNMENT
 
Section 19.01. No Assignment by Operator.»
 


 
Notwithstanding anything to the contrary set forth in this Agreement, without
the prior written consent of Lessee (which consent may be withheld in Lessee’s
sole and absolute discretion), Operator shall have no right to sell, transfer or
assign (or permit the sale, transfer or assignment of) any of its rights, duties
or obligations under this Agreement in any manner, either directly or
indirectly, voluntarily, or by operation of law.
 
Section 19.02. Assignment by Lessee.»
 


 
Lessee may transfer or assign its rights and obligations under this Agreement
without the consent of Operator but shall deliver to Operator written notice of
such transfer or assignment not less than ten (10) days prior to the effective
date thereof; provided, however, in the event of the assignment of this
Agreement to a party that is not an Affiliate, Operator shall have the right to
terminate this Agreement within 15 days after receipt of written notice of such
assignment, which termination will be effective within 30 days of Lessee’s
receipt of such termination notice.  Any transfer or assignment of this
Agreement by Lessee shall include an express assumption by the transferee or
assignee of Lessee’s obligations hereunder.  Nothing herein shall be deemed to
require Lessee to assign or attempt to assign this Agreement to any third party,
including any buyer of a Hotel.
 
ARTICLE 20                         
 


 
SUBORDINATION
 
Section 20.01. Subordination To Mortgage.»
 


 
Operator hereby agrees that this Agreement, including, but not limited to
Operator’s Fee, shall in all respects be and is hereby expressly made
subordinate and inferior to the liens, security interest and/or any Mortgage and
to any promissory note and other indebtedness secured or to be secured thereby
and to all other instruments evidencing or securing or to evidence or secure
indebtedness, and all amendments, modifications, supplements, consolidations,
extensions and revisions of such note and other instruments and any other
indebtedness of Lessee or Owner, secured or unsecured. Operator shall execute
any and all subordination agreements, estoppel certificates and other documents
requested by Lessee or Owner and/or the Holder to further evidence the
subordination of this Agreement and Operator’s rights hereunder including
without limitation providing any purchaser of a Hotel at a foreclosure sale or
deed-in-lieu of foreclosure (including the lender) with the right to terminate
this Agreement; provided, however, Lessee shall use its commercially reasonable
efforts to obtain from the holder of any Mortgage a nondisturbance agreement, in
form reasonably acceptable to Operator providing that this Agreement shall
remain in full force and effect notwithstanding the fact that the Mortgage has
been foreclosed.
 
Section 20.02. Foreclosure.»
 


 
Prior to termination of this Agreement by foreclosure under the Mortgage or by
acquisition of the property to be covered by the Mortgage by deed in lieu of
foreclosure, Operator shall have the right to enjoy all rights and privileges
conferred upon it pursuant to this Agreement, including, without limitation the
rights to the Operator’s Fee, and Operator shall incur no liability to the
Holder for acting pursuant to the terms of this Agreement; provided, however,
Operator shall be required to (and does hereby agree to) repay to the Holder any
Operator’s Fee paid to Operator under this Agreement from and after the date
which is thirty (30) days after the date of receipt by Operator of a notice of
default under the Mortgage, which default is not cured and results in the
acceleration of the indebtedness secured by the Mortgage and the ultimate
foreclosure of the liens and/or security interest under the Mortgage and/or
other acquisition of the property covered thereby by the Holder in lieu of
foreclosure.  In the event of such foreclosure, Operator shall have the right to
terminate this Agreement on thirty (30) days’ written notice to
Lessee.  Notwithstanding the foregoing, Operator may pursue, as an unsecured
creditor, a claim for all amounts due and owing to Operator under this
Management Agreement in accordance with the terms of this Section 20.02.
 
Section 20.03. Estoppel Certificates.»
 


 
Lessee and Operator agree, at any time and from time to time, upon not less than
10 days prior written notice from the other party or any purchaser or lender, to
provide a statement in writing certifying that this Agreement is unmodified and
in full force and effect (or, if there have been modifications, that the same is
full and force and effect as modified and stating the modifications), and
stating whether or not to the best knowledge of the signer of such certificate,
there exists any default in the performance of any obligation contained in this
Agreement, and if so, specifying each such default of which a signer may have
knowledge.  Any statement delivered pursuant to this Section may be relied upon
by the other party and by the prospective lender or purchaser.
 
ARTICLE 21                         
 


 
MISCELLANEOUS
 
Section 21.01. Further Documentation and Reporting Compliance.»
 


 
Lessee and Operator shall execute and deliver all appropriate supplemental
agreements and other instruments, and take any other action necessary to make
this Agreement fully and legally effective, binding, and enforceable in
accordance with the terms hereof as between them and as against third
parties.  Operator acknowledges that Parent is a reporting company under the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and other
federal laws, including the Sarbanes-Oxley Act of 2002, and Operator shall
reasonably cooperate in providing Lessee information as necessary for Parent to
prepare and submit its reports under such laws in a timely fashion.
 
Section 21.02. Captions.»
 


 
The titles to the several articles of this Agreement are inserted for
convenience only and are not intended to affect the meaning of any of the
provisions hereof.
 
Section 21.03. Successors and Assigns.»
 


 
This Agreement shall be binding upon and inure to the benefit of Lessee, its
successors and/or assigns, and subject to the provisions of Article XIX, shall
be binding upon and inure to the benefit of Operator, its permitted successors
and assigns.
 
Section 21.04. Competitive Market Area.»
 


 
Operator hereby agrees, for the benefit of Lessee, its successors and assigns,
except for the hotels, if any, listed as Exhibit A-4, that Operator (and its
Affiliates) will not own, operate, lease, manage, or otherwise have an interest
in, directly or indirectly, any hotel within a five (5) mile radius of any Hotel
during the Operating Term unless expressly consented to in writing by Lessee in
advance, which consent may be withheld in Lessee’s sole and absolute discretion.
 
Section 21.05. Assumption of Post Termination Obligations.»
 


 
In the event of termination of this Agreement, Lessee shall be responsible for
assuming obligations under contracts entered into by Operator only to the extent
that any such contract shall have been entered into in accordance with Section
4.05(a) and Lessee shall be responsible for the payment of obligations incurred
by Operator in the operation of the Hotel only to the extent that such
obligations shall have been incurred in accordance with the terms of this
Agreement, and Operator hereby agrees to indemnify and to hold Lessee harmless
from and against any liability in connection with any such contracts, agreements
or obligations not so approved in writing by Lessee.  Lessee will indemnify and
hold Operator harmless from all costs, expenses, claims, damages and
liabilities, including without limitation, lawyers’ fees and disbursements,
arising or resulting from Lessee’s failure following the expiration or earlier
termination (for whatever cause) of this Agreement to provide all of the
services contracted for in connection with the business booked on commercially
reasonable terms for the Hotels on or prior to the date of such expiration or
termination.  The provisions of this Section will survive any expiration or
termination of this Agreement and will be binding upon Lessee and its successors
and assigns, including any successor or assign that becomes the beneficial or
legal owner of the Hotels after the effective date of any such expiration or
termination.
 
Section 21.06. Entire Agreement.»
 


 
This Agreement, together with the Exhibits hereto, constitutes the entire
Agreement between the parties relating to the subject matter hereof, superseding
all prior agreements or undertakings, oral or written.  This Agreement and the
Exhibits hereto shall be construed and interpreted without reference to any
canon or rule of law requiring interpretation against the party drafting or
causing the drafting of this Agreement or the portions in question, it being
agreed and understood that all parties have participated in the preparation of
this Agreement.
 
Section 21.07. Governing Law.»
 


 
This Agreement shall be construed and enforced in accordance with the laws of
the State of Nebraska.
 
Section 21.08. No Political Contributions.»
 


 
Any provision hereof to the contrary notwithstanding, no money or property of
the Hotel shall be paid or used or offered, nor shall Lessee or Operator
directly or indirectly pay or use or offer, consent or agree to pay or use or
offer any money or property of the Hotel, for or in aid of any political party,
committee or organization, or for or in aid of, any corporation, joint stock or
other association organized or maintained for political purposes, or for, or in
aid or, any candidate for political office or for nomination for such office, or
in connection with any election including referendum for constitutional
amendment, or for any political purpose whatever, or for lobbying in connection
with legislation or regulation thereunder, or for the reimbursement for
indemnification of any person for money or property so used.
 
Section 21.09. Eligible Independent Contractor.»
 


 
(a) At the effective time of this Agreement, Operator shall qualify as an
“eligible independent contractor” as defined in Section 856(d)(9) of the
Internal Revenue Code of 1986, as amended (the “Code”).  To that end:
 
(i)  
during the Operating Term, Operator shall not permit wagering activities to be
conducted at or in connection with the Hotels;

 
(ii)  
during the Operating Term, Operator shall not own, directly or indirectly
(within the meaning of Section 856(d)(5) of the Code), more than 35% of the
shares of Supertel Hospitality, Inc.;

 
(iii)  
during the Operating Term, no more than 35% of the total combined voting power
of Operator’s outstanding stock (or 35% of the total shares of all classes of
its outstanding stock) shall be owned, directly or indirectly, by one or more
persons owning 35% or more of the outstanding stock of Supertel Hospitality,
Inc.; and

 
(iv)  
At the effective time, Operator shall be actively engaged in the trade or
business of operating “qualified lodging facilities” (defined below) for a
person who is not a “related person” within the meaning of Section 856(d)(9)(F)
of the Code with respect to the Parent or Lessee (“Unrelated Persons”). In order
to meet this requirement, Operator agrees that it (i) shall derive at least 10%
of both its revenue and profit from operating “qualified lodging facilities” for
Unrelated Persons and (ii) shall comply with any regulations or other
administrative guidance under Section 856(d)(9) of the Code with respect to the
amount of hotel management business with Unrelated Persons that is necessary to
qualify as an “eligible independent contractor” with the meaning of such Code
Section.

 
(b) A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the
Code and means a “lodging facility” (defined below), unless wagering activities
are conducted at or in connection with such facility by any person who is
engaged in the business of accepting wagers and who is legally authorized to
engage in such business at or in connection with such facility. A “lodging
facility” is a hotel, motel or other establishment more than one-half of the
dwelling units in which are used on a transient basis, and includes customary
amenities and facilities operated as part of, or associated with, the lodging
facility so long as such amenities and facilities are customary for other
properties of a comparable size and class owned by other owners unrelated to
Supertel Hospitality, Inc.
 
(c) Operator shall not sublet any Hotel or enter into any similar arrangement on
any basis such that the rental or other amounts to be paid by the sublessee
thereunder would be based, in whole or in part, on either (a) the net income or
profits derived by the business activities of the sublessee, or (b) any other
formula such that any portion of the rent would fail to qualify as “rents from
real property” within the meaning of Section 856(d) of the Internal Revenue
Code, or any similar or successor provision thereto.
 
Section 21.10. Time of the Essence.»
 


 
Time is of the essence of this Agreement.
 
Section 21.11. Offsets.»
 


 
Each party may offset amounts owed to another party hereunder against any
amounts owed to such party, except to the extent any such offset is prohibited
by the terms of the Lessee (or its Affiliates) credit agreements.
 
Section 21.12. Attorney’s Fees.»
 


 
If any party brings an action against another party to enforce any provision of
this Agreement, the prevailing party in such action shall be entitled to recover
its court costs, attorney’s fees and expenses in the judgment rendered through
such action.
 
Section 21.13. Final Accounting.»
 


 
(a) In addition to the reports required by Section 9.02, within sixty (60) days
following the effective date of expiration or termination of this Agreement,
Operator shall prepare and submit to Lessee a final accounting of Hotel
operations through the effective date of such expiration or termination, which
accounting shall be in the form of the financial statements required hereunder.
 
(b) Upon the effective date of expiration or termination of this Agreement,
Operator shall deliver possession of the Hotel, and any cash, property and other
assets pertaining thereto, together with any and all keys or other access
devices, to Lessee.
 
(c) Upon the expiration or termination of this Agreement, Operator shall
reasonably cooperate with and assist Lessee as may be necessary for the transfer
of the operations and management of the Hotels to the successor operator and the
transfer any and all Hotel licenses and permits to Lessee or Lessee’s designee.
 
Section 21.14. Franchisor Communications.»
 


 
During the Operating Term, Operator shall promptly deliver to Lessee copies of
any deficiency notices or similar notices received from a Franchisor and any
response thereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
LESSEE:


TRS LEASING, INC.






By:                                                                           
Title:




TRS SUBSIDIARY, LLC






By:                                                                           
Title:




SPPR TRS SUBSIDIARY, LLC






By:                                                                           
Title:




SPPR-BMI TRS SUBSIDIARY, LLC






By:                                                                           
Title:







 
 

--------------------------------------------------------------------------------

 

OPERATOR:


_________________






By:                                                                           
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


HOTEL PROPERTIES AND OWNERS




Hotel
Owner
Location
Number of Rooms






 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


Competitive Set

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2


Form of SPAR Inspection Form

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-3


Accounting Software and Payroll Processes

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-4


List of Operator’s Hotels Within 5 Mile Radius



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Franchise Agreements




Hotel
Location
Franchisor




 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Total Investment


 

